Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Art Rejection
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor.

3.	Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following terms lack proper antecedent basis:
	In claim 21, line 24, after “..associated with the card data..”, second instance of “authorization request message”, should be identified with “the” rather than “an”.
	The same lacking of proper antecedent basis of claim 21 can also be found in claim 30.



Art Rejection
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 21-22, 24-30, 32-33 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lyne, U.S. pat. Appl. Pub. No. 2013/0305035.
	Per claim 21, Lyne discloses a computer-implemented method, comprising:
a) receiving, by a computing device (175, 240) from an access device (card reader 510) in communication with a portable device (210), an indication that a transaction is to be performed between the portable device and the computing device, the computing device operating in cloud environment (par 0037), the computing device being configured to communicate using a first communication protocol (e.g., secured IP) and to perform point of sale terminal processing comprising:
i) exchanging data with the portable device through the access device (par 0062-0063);
ii) generating an authorization request message, i.e., to authorize a payment (par 0066), wherein the portable device being proximate to the access device and configured to communicate using a second communication protocol, the access device providing a unified interface that enables the computing device to conduct transactions with a variety of portable devices that utilize a variety of corresponding communication protocols, e.g., NFC, WiFi (par 0067);
b) transmitting a first message requesting card data of the portable device, wherein the first message is transmitted using the second communication protocol, i.e., prompt user for tapping card (par 0031);
c) receiving by the computing device from the portable device via the access device a second message comprising card data, wherein the access device is configured to convert the second 
d) in response to receiving the card data in the second message transmitted by the access device, transmitting by the computing device an authorization request message to an issuer computer (bank 253) associated with card data, the authorization request message comprising the card data and requesting authorization from the issuer computer for the transaction (see par 0046, 0066).
	Lyne does not teach initiating the first message by the computing device for transmitting to the portable device. Lyne however teaches configuring the computing device to process different payment types including legacy card payment and digital/virtual card payments (see par 0071).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize initiation of first message by the computing system because it would have enabled the computing device to control and process different types of card payment, i.e., a legacy card payment requires reading of physical card whereas a mobile wallet does not (see Lyne, par 0071).
Per claim 22, Lyne teaches executing logic of a transaction processing module of the computing device to process the transaction (see par 0046).
Per claim 24, Lyne teaches that the portable device is configured to communicate with the access device over near field communication (see par 0067).
Per claim 25, Lyne teaches receiving data from another portable device using first communication protocol via the access device, e.g., wireless communication (see par 0067). 
Per claim 26, Lyne teaches transmitting the authorization request message to a transport computer operated by an acquirer (see par 0046).
Per claim 27, Lyne teaches that merchant computing system comprising access device that can be operated like a thin client (see par 0069).
Per claim 28, Lyne teaches that first message requests payment account details from the portable device (par 0066), and the second message requests transaction data from the computing device (see par 0067).
Per claim 29, Lyne teaches that the second communication being NFC and the first communication being non-NFC (including other wired or wireless protocols) which is different from and is incompatible with the second communication (see par 0067).
Claim 30 is similar in scope as that of claims 21.
Per claims 32-33, Lyne teaches that first protocol is stateless protocol, i.e., Internet protocol and second protocol is stateful protocol, i.e., NFC (see par 0067).
Per claim 36, Lyne teaches performing update to transaction processing code stored at the computing device (see par 0066).
Per claim 37, Lyne teaches that the access device provides a unified transaction interface that enables the computing device operating in the cloud to conduct transaction with a variety of portable devices (see pars 0021-0023).
.


6.	Claims 23, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lyne, in view of Davis, U.S. pat. Appl. Pub. No. 2016/0196557.
Per claims 23 and 35, Lyne does not explicitly teach providing a representational state transfer (REST) for communicating with the computing device. Lyne however teaches executing a browser-based POS application at the access device to conduct a sale transaction and payment processing in connection with the computing device (see par 0042). Such POS application is known to have the REST interface to conduct card payment service as disclosed by Davis (see Davis, par 0024). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize REST in Lyne because it would have enabled conducting card payment service.
Per claim 31, Davis also teaches that use of EMV protocol for reading physical cards is well known in the art (see Davis, par 0030). It would have been obvious to one skilled in the art to utilize any EMV generation standards in practicing Lyne invention.

34 is rejected under 35 U.S.C. 103 as being unpatentable over Lyne, and further in view of Buhot, U.S. pat. Appl. Pub. No. 2008/0121687.
	Per claim 34, Lyne does not explicitly teach exchanging commands in a particular sequence. However, Buhot teaches that NFC protocol requires exchanging a sequence of commands (see par 0035).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize exchange of commands in a particular sequence in Lyne required by NFC protocol.


Response to Amendment
8.	Applicant’s arguments filed August 24, 2021 with respect to claims 21-40 have been considered but are deemed moot in view of new ground of rejection set forth above.



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 





/Viet D Vu/
Primary Examiner, Art Unit 2448
9/10/21